Citation Nr: 9921194	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  90-41 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus 
secondary to service connected hypertension.

2.  Entitlement to benefits for diabetes mellitus under the 
provisions of 38 U.S.C. § 1151 due to treatment by the Department 
of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1958 to January 
1962, from November 1963 to August 1965, and from February 1969 
to June 1973.

This appeal arises from an April 1990 rating decision from the 
Albuquerque, New Mexico, Regional Office (RO).  The veteran 
perfected an appeal to the RO's decision and in a January 1991 
decision by the Board of Veterans' Appeals (Board), service 
connection for diabetes mellitus secondary to hypertension and a 
disorder manifested by elevated blood sugar levels and glucose 
intolerance secondary to hypertension was denied.  The veteran 
appealed this decision to the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims) (Court).  

In March 1992, an Order from the Court vacated the Board's 
decision and remanded the case to the Board based on a motion for 
remand promulgated by the Secretary of the Department of Veterans 
Affairs (VA).  Scott v. Derwinski, U.S. Vet.App. 91-0236 (Mar. 
17, 1992).  The Board in turn remanded the case to the RO in 
April 1995 for further evidentiary development and adjudication.  
The case was returned to the Board and in an August 1997 
decision, the case was again remanded to the RO for additional 
evidentiary development.  The case is again before the Board for 
consideration.

An issue originally perfected for appellate review included 
service connection for a disorder manifested by glucose 
intolerance and elevated blood sugar levels secondary to 
hypertension.  The September 1995 VA examination report indicates 
that the veteran had diabetes mellitus, type II.  Therefore, the 
issue of service connection for a disorder manifested by glucose 
intolerance and elevated blood sugar levels has been consolidated 
with the issue of service connection for diabetes mellitus 
secondary to hypertension.  

The motion for remand and the Court's order directed that the 
Board consider the applicability of 38 U.S.C. § 1151 since the 
veteran claimed additional disability due to VA treatment.  Scott 
v. Derwinski, U.S. Vet.App. 91-0236 (Mar. 17, 1992).  For the 
August 1997 remand, this issue was consolidated with the issue of 
service connection for diabetes mellitus secondary to 
hypertension and its treatment since the VA treatment was for a 
service connected disability.  However, this issue was 
specifically raised in the Court's Order and consideration of 
this issue requires application of a different body of law.  
Therefore, this issue will now be considered separately.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which shows 
that the service connected hypertension or its treatment has 
caused or aggravated diabetes mellitus.

2.  There is no competent medical evidence of record which shows 
that VA treatment for hypertension has caused or increased the 
disability of diabetes mellitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus due to 
service connected hypertension is not well grounded.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  The claim for benefits for diabetes mellitus under the 
provisions of 38 U.S.C. § 1151 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5103, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the veteran's 
claims are well-grounded; that is, whether they are plausible, 
meritorious on their own, or otherwise capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans Claims) 
(Court) has held that the statutory "duty to assist" under 38 
U.S.C.A. § 5107(a) (West 1991) does not arise until there is a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief by a 
fair and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is not 
submitted, the claim is not well-grounded, and the initial burden 
placed on the veteran is not met.  See Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In order for a claim for service 
connection to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an incident 
or injury occurred in service, competent lay testimony, including 
a veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under [38 U.S.C.A. §] 
5107(a).  See Cartright v. Derwinski, 2 Vet.App. 24 (1991).  
However, where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may also be 
granted for disability that is proximately caused of due to a 
service connected disability.  38 C.F.R. § 3.310(a) (1998). 

The veteran is service connected for hypertension.  Private 
medical records, dated in June 1986, note that the veteran's 
blood sugar was 521mg/dl.  The records indicate that Tenormin was 
discontinued and Catapres was prescribed.  The medical records do 
not show the reason for the change in medications.  Medical 
records subsequent to June 1986 indicate that the veteran was 
diagnosed with diabetes mellitus, type II.  The veteran claims 
that the medication taken for his hypertension caused him to 
develop diabetes mellitus.  However, there is no medical evidence 
in the claims file, private or VA, which shows that the veteran's 
present hyperglycemia or diabetes mellitus was caused or 
aggravated by the service connected hypertension or the 
medication taken for the control of hypertension.  38 C.F.R. 
§ 3.310(a) (1998).

In a July 1990 statement, the veteran claims that a physician 
made it clear to him that Atenolol aggravated his blood sugar 
problem.  However, a statement as to what a physician said is not 
sufficient to establish a medical diagnosis.  Warren v. Brown, 6 
Vet. App. 4 (1993); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Additionally, the medical records that have been obtained do not 
support the veteran's assertion.

The veteran and his representative have asserted that medical 
treatises show that the medications taken for control of the 
service connected hypertension caused the veteran to develop 
hyperglycemia and diabetes mellitus.  However, as lay persons, 
the interpretation of medical treatises by the veteran and his 
representative does not constitute competent medical evidence.  
No medical professional has rendered such an opinion or otherwise 
provided support to the assertions of the veteran or his 
representative.  Sacks v. West, 11 Vet. App. 314 (1998).  
Additionally, in the August 1997 remand, the Board indicated that 
copies of medical treatise materials which the representative 
asserts supports the veteran's claim were required or the 
assertions as to the contents of the treatise materials could 
only be treated as argument.  These materials were not provided.  
Without such materials being included in the claims file, the RO 
and the Board are unable to assess the accuracy of the 
statements.  Therefore, the assertions of the veteran and his 
representative do not constitute competent medical evidence that 
hypertension or the medications taken for the control of 
hypertension have caused or aggravated diabetes mellitus.  
38 C.F.R. § 3.310(a) (1998).

The veteran and his representative claim that the diabetes 
mellitus was caused by taking medication for control of the 
service connected hypertension.  However, the report of a 
September 1995 VA examination indicates that "the beta blocker 
Atenolol [Tenormin] had nothing to do with the patient developing 
diabetes mellitus."  Additionally, the report of a VA 
examination, dated in May 1998, states "[the veteran's] 
hypertension did not cause diabetes mellitus."  Additionally, 
the examiner stated that "Tenormin (atenolol) did not cause 
diabetes mellitus" and "Diuretic therapy, including Dyazide, 
for the veteran's hypertension, did not cause diabetes 
mellitus."  Therefore, the assertions of the veteran and his 
representative are contradicted by competent medical evidence in 
the claims file.  38 C.F.R. § 3.310(a) (1998).

The veteran and his representative claim that medication taken 
for the treatment of the service connected hypertension have 
caused diabetes mellitus.  However, there is no competent medical 
evidence in the claims file which supports this assertion.  As 
lay persons, neither the veteran nor his representative are 
competent to render opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent medical evidence in the record 
of a nexus between the veteran's service connected hypertension 
or treatment of hypertension, and diabetes mellitus.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Benefits under 38 U.S.C. § 1151

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, ... and not the result of such 
veteran's own willful misconduct, and such injury or aggravation 
results in additional disability..., disability or death 
compensation ... shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358(a) (1998).

On October 1, 1997, 38 U.S.C. § 1151 was amended.  In essence, 
this amendment required that to establish entitlement to benefits 
under 38 U.S.C. § 1151, there must be carelessness, negligence, 
lack of proper skill, error in judgment, or a similar instance of 
fault on the part of the VA in causing disability or death.  The 
prior provisions of 38 U.S.C. § 1151 did not contain such a fault 
requirement.  However, since this issue was raised prior to the 
effective date of the amendment, this decision will be based on 
those provisions of 38 U.S.C. § 1151 that were in effect prior to 
October 1997.  VAOPGCPREC 40-97.

The veteran was receiving Tenormin (Atenolol) from the VA for 
treatment of hypertension.  Private medical records show that in 
June 1986, the veteran's Tenormin was discontinued and he was 
changed to Catapres at the time his elevated blood sugar was 
found.  The private medical records do not show the reason for 
the change in medication.  Medical records subsequent to June 
1986 show that the veteran was diagnosed with diabetes mellitus, 
type II.  The veteran and his representative claim that 
medications provided by VA for treatment of hypertension have 
caused diabetes mellitus.  However, none of the medical records 
in the claims file, private or VA, show the reason for the change 
in blood pressure medications or that the medications taken for 
hypertension have caused additional disability from diabetes 
mellitus.  

In a July 1990 statement, the veteran claims that a physician 
made it clear to him that the VA supplied medication Atenolol 
aggravated his blood sugar problem.  However, a statement as to 
what a physician said is not sufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4 (1993); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Additionally, the medical records 
that have been received do not support the veteran's assertion.

The veteran and his representative have asserted that medical 
treatises show that the VA medications taken by the veteran for 
his hypertension caused additional disability from hyperglycemia 
and diabetes mellitus.  However, as lay persons, the 
interpretation of medical treatises by the veteran and his 
representative does not constitute competent medical evidence.  
No medical professional has rendered such an opinion or otherwise 
provided support to the assertions of the veteran or his 
representative.  Sacks v. West, 11 Vet. App. 314 (1998).  
Additionally, as noted above, the August 1997 remand advised the 
representative that copies of the treatise materials supporting 
the claims were necessary.  However, these materials were not 
provided.  Therefore, the assertions of the representative do not 
constitute competent medical evidence that VA medications for 
control of hypertension have caused additional disability due to 
diabetes mellitus.  38 C.F.R. § 3.358 (1998).

The veteran and his representative claim that additional 
disability due to diabetes was caused by taking VA supplied 
medication for the control of hypertension.  However, the report 
of a September 1995 VA examination indicates that "the beta 
blocker Atenolol [Tenormin] had nothing to do with the patient 
developing diabetes mellitus."  Additionally, the report of a VA 
examination, dated in May 1998, states "Tenormin (atenolol) did 
not cause diabetes mellitus" and "Diuretic therapy, including 
Dyazide, for the veteran's hypertension, did not cause diabetes 
mellitus."  Therefore, the assertions of the veteran and his 
representative are contradicted by competent medical evidence in 
the claims file.  38 C.F.R. § 3.358 (1998).

The veteran and his representative claim that VA supplied 
medication for treatment of hypertension have caused additional 
disability of diabetes mellitus.  However, there is no competent 
medical evidence in the claims file which supports this 
assertion.  As lay persons, neither the veteran nor his 
representative are competent to render opinions as to medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent medical evidence which shows 
that VA supplied medications have caused additional disability 
from diabetes mellitus.  Accordingly, the claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, where a 
claim is not well grounded, the VA does not have a statutory duty 
to assist the claimant in developing the claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990); Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd. Epps v. Gober 126 F.3d 1464 (Fed.Cir. 
1997).  Furthermore, the Board remanded this case on two 
occasions to obtain additional medical evidence, however, the 
medical evidence developed was not supportive of the veteran's 
claim.  The Board also advised the veteran's representative to 
submit copies of medical treatise materials referenced in 
argument before the RO and the Board.  However, these materials 
were not supplied.  38 U.S.C.A. § 5103 (West 1991).

Based on the foregoing, the veteran's claims for service 
connection for diabetes mellitus due to hypertension and benefits 
for diabetes mellitus under the provisions of 38 U.S.C. § 1151 
are denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

1.  Service connection for diabetes mellitus is denied.
2.  Entitlement to benefits for diabetes mellitus under the 
provisions of 38 U.S.C. § 1151 is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

